DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1-6, recited is a positioning system comprising a plurality of permanently installed anchor nodes, the positioning system configured to perform a plurality of functions. However the functions do not clearly follow from the structure recited in the claim, i.e. the anchor nodes are not recited as performing the functions, so it is unclear whether the functions require some other structure or are simply a result of 

Regarding claim 1 line 2, it is unclear what types of installation would be considered “permanent”. According to the specification, it is possible for the position of even “permanently installed” nodes to change (para. [0020]). For purposes of art rejection, a node that is placed in a position with the intention of it remaining in that position, i.e. not a “mobile” node, will be considered “permanently installed”.

Regarding claim 3 lines 3-4, it is unclear what is meant by “predetermined” anchor nodes and “neighboring” anchor nodes. Are these part of, or distinct from the “permanently installed anchor nodes” of claim 1? How do they relate to the “first anchor node” and “at least one second anchor node” of claim 1?

Regarding claim 4 line 6, “the neighboring verified anchor nodes” lack antecedent basis in the claim.

Regarding claim 4 line 7, “the added anchor node” lacks clear antecedent basis. The claim provides basis for “at least one added anchor node” (line 5) – it is unclear which anchor node is meant.

Regarding claim 4 line 8, “the measured distance value” lacks clear antecedent basis in the claim. The claim provides basis for a plurality of measured distance values 

Regarding claim 6, recited is “a first and a second group of anchor nodes, the first group... having been assigned one position... and the second group having been assigned no position”. It is unclear how these anchor nodes relate to the previously recited anchor nodes, including “a plurality of permanently installed anchor nodes”, “a first anchor node”, “at least one second anchor node”, “predetermined anchor nodes”, “neighboring anchor nodes”, “verified anchor nodes”, “at least one added anchor node” and “neighboring verified anchor nodes”. Examiner recommends amending the claim language for consistency.

Regarding claim 7, recited is a method for operating a positioning system, the method having the result of a distance from first to second anchor nodes being determined. However, the scope of the method cannot be determined, as no method steps are recited. Examiner recommends amending the claim to recite method steps.

Claims 7 and 9-12 recite the same language as claims 1 and 3-7 and are rejected as indefinite for the same reasons. The remaining claims are dependent.

Claim Rejections - 35 USC § 102
For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
“The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments. Merck & Co.v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert, denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) See MPEP 2123.

	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hohl (US 2008/0309556, cited on IDS).

Regarding claims 1 and 7, Hohl teaches a positioning system for position determination in a goods logistics facility, comprising a plurality of permanently installed anchor nodes that represent reference points in a common coordinate system (“base nodes to which the coordinate system relates, abstract; “stable” para. [0010]), wherein the positioning system is configured to determine a distance from a first anchor node to at least one second anchor node (para. [0148] “monitor the distances”). 



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6 and 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hohl (US 2008/0309556, cited on IDS) in view of Robinson (US 7123925).

Regarding claims 2 and 8, Hohl teaches that the permanently installed anchor nodes have each been assigned a position within the coordinate system (91, Fig. 9) and that the positioning system is configured to detect movements of nodes, including anchor nodes, by monitoring measured distances between nodes (Fig. 7; para. [0148] “operable to monitor the distances in order to detect movements of single nodes; para. [0149] “If a node movement is detected”; para. [0084] “when a base node is moved”). When movement of an anchor node is detected, a “Moved position calculator” is called (para. [0149]), and Hohl implicitly classifies the position of the moved node as implausible by adding said node to the “set of moved nodes” list (para. [0149]).
Hohl does not teach how the distances are monitored, and in particular does not teach the positioning system configured to compare a measured distance with a computed distance value, the computed distance value being calculated from the 
Robinson, in analogous art, teaches a positioning system comprising a plurality of nodes (“wireless devices”, abstract), the positioning system measuring distances between nodes and comparing said measured distances to distances calculated based on assigned node positions (abstract lines 6-12), defining a deviation between measured and computed distances as a “perceived error” (S30, Fig. 11a), and if the deviation exceeds a predetermined threshold value (S50, Fig. 11b), classifying the position of a node as implausible (S65-S75, esp. “RESET” Fig. 11b; S125, Fig. 12; 24:4-28 where a recent reset indicates an implausible position).
It would have been obvious to modify Hohl in view of Robinson by adopting Robinson’s method of monitoring distances to detect node movement because it is a matter of applying a known technique to a known device ready for improvement to yield predictable results, an exemplary rationale that supports a conclusion of obviousness, see KSR Int’l Co. v. Teleflex Inc. The predictable result is node movement being detected by comparing measured to expected distances. 

Regarding claims 3 and 9, Hohl monitors distances between a number of anchor nodes and their neighbors (abstract). Regarding classifying the position of an anchor node as implausible if the measured distance value deviates from the computed distance value by more than the predetermined threshold value and if such a deviation is present for more than one neighboring anchor node, one would expect the deviation to occur for all or most of the neighbor nodes. In para. [0150] Hohl describes a special 
Further, if not inherent or implicit to Hohl, considering a plurality of distance deviations is merely a duplication of parts with the predictable result of increasing the certainty that a node has actually moved.
  
Regarding claims 4 and 10, the language has been rejected as indefinite (see above). As best can be told, the portions of Hohl and Robinson already cited meet the claim limitations. If the “added anchor node” is an anchor node with no known position, Examiner notes that Hohl teaches a method of measuring distances to anchor nodes with known locations to determine the position of a node with no known position (Fig. 6). The plausibility of the determining position is then monitored over time as taught in Fig. 7 as described in paras. [0148]+.

Regarding claims 5 and 11, Hohl teaches that the distance measurements are carred out either upon request (“subscribing”, para. [0179]) or at regular predefined time intervals (“polling”, para. [0179]).  

Regarding claims 6 and 12, Hohl teaches that the plurality of anchor nodes comprises a first and a second group of anchor nodes, the first group of anchor nodes having been assigned one position in each case and the second group of anchor nodes having been assigned no position in each case, the positioning system is further .

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Rautiainen (US 9,930,541) teaches a method determining the plausibility of access point position data, including position data (6:8-12, 3:53-62), comprising measuring the strengths of signals transmitted between said access points (Mij, Fig. 4), identifying movement of access points based on changes in the signal strengths (5:54-57; 7:7-27), and determining new access point locations (7:28-33).
Pandey (US 9,310,463) teaches detecting incorrectly placed access points based on difference between an expected position and an estimated position, the estimated position determined based on distance measurements between access points (Fig. 3; 4:3-15).


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIN HEARD can be reached on (571)272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSI J GALT/Primary Examiner, Art Unit 3648